Exhibit 23.2 INDEPENDENT AUDITOR’S CONSENT We consent to the incorporation by reference in this Registration Statement on Form S-8 of Summit Financial Group, Inc. of our report, dated March 30, 2010, relating to our audit of the consolidated financial statements and internal control over financial reporting, which appears in the Annual Report on Form 10-K of Summit Financial Group, Inc. for the year ended December 31, 2009. /s/ Arnett & Foster, P.L.L.C. Charleston, West Virginia October 21, 2010 Innovation With Results AF Center Ÿ 101 Washington Street, East Ÿ P.O. Box 2629 Ÿ Charleston, West Virginia 25329 304/346-0441 Ÿ 800/642-3601 www.afnetwork.com
